Citation Nr: 1048247	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-30 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to service connection for atherosclerosis.

2.  Entitlement to service connection for periodontal disease to 
include for the purpose of VA outpatient dental treatment.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1984 to July 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and June 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2008.

The issue of entitlement to service connection for 
atherosclerosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from service in July 2005.

2.  The DD Form 214 reflects that the Veteran was not provided a 
complete dental examination and all appropriate dental treatment 
within 90 days prior to discharge or release from service.  


CONCLUSION OF LAW

The Veteran is eligible for VA outpatient dental treatment on a 
one-time completion basis.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 17.161 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  


During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Board finds that VA has substantially satisfied the duties to 
notify and assist under the VCAA.  To the extent that there may 
be any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the favorable 
outcome of the Board's decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Generally, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease are not 
considered disabling conditions and, therefore, they may not be 
service connected except for the purpose of establishing 
entitlement to VA outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2010).
 
Those having a service-connected noncompensable dental condition 
or disability shown to have been in existence at the time of 
discharge or release from active service, which took place after 
September 30, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They served 
on active duty during the Persian Gulf War and were discharged or 
released, under conditions other than dishonorable, from a period 
of active military, naval, or air service of not less than 90 
days, or they were discharged or released under conditions other 
than dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) Application 
for treatment is made within 90 days after such discharge or 
release; (C) The certificate of discharge or release does not 
bear a certification that the veteran was provided, within the 
90-day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to be 
needed; and, (D) VA dental examination is completed within six 
months after discharge or release, unless delayed through no 
fault of the veteran.  38 C.F.R. § 17.161(b)(1) (2010).

The time limit for application for treatment has been extended to 
180 days.  The final rule implementing this change was published 
during the pendency of this appeal, on October 8, 2008.  73 Fed. 
Reg. 58876 ( codified at 38 C.F.R. 
§ 17.161(b)(1)).  As this is more favorable to the Veteran, this 
time limit will be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

According to 38 U.S.C.A. § 1712(a)(2), a veteran who is to be 
released from service shall be given a written explanation of the 
eligibility requirements for VA outpatient dental treatment.  The 
explanation shall be signed by the service member, or shall 
include a certification that the member refused to sign.  If 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays v. Brown, 5 Vet. App. 302, 
306 (1993).

Service treatment records reflect treatment of periodontal 
disease.  The Veteran separated from service in July 2005.  Her 
application for dental treatment was received in August 2005, 
within the 180-day time limit.  The Veteran's form DD 214 
indicates that she did not receive a complete dental examination 
or dental services within 90 days prior to separation.  The 
Veteran did not have a VA dental examination within six months of 
discharge from service, but it appears this was not the fault of 
the Veteran, as there is no documentation of an attempt to 
schedule the Veteran for a VA examination during that time 
period.  Based on the foregoing, the Board finds that the 
criteria for VA dental treatment have been met, and the Veteran 
is eligible for VA dental treatment on a one-time completion 
basis.  See 38 C.F.R. § 17.161(b)(1).

ORDER

Service connection for periodontal disease for the purpose of 
obtaining outpatient dental treatment on a one-time completion 
basis is granted.  


REMAND

The Board previously remanded the claim for service connection 
for atherosclerosis.  The remand requested that the Veteran be 
afforded a VA examination.  The examiner was requested to state 
an opinion as to whether atherosclerosis was present during 
service.  The examiner was also requested to provide an opinion 
with regard to the question of whether atherosclerosis is "at 
least as likely as not related to service."  

The Veteran had a VA examination in March 2009.   The examiner 
diagnosed atherosclerosis.  The examiner opined that, "Having 
hyperlipidemia present for several years without treatment could 
have predisposed this veteran to atherosclerosis."   The March 
2009 VA examination does not reflect compliance with the remand 
order, as the examiner did not state the opinion in terms of 
whether atherosclerosis is "at least as likely as not" related 
to service.  The United States Court of Appeals for Veterans 
Claims has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand order.  The Court further indicated that it constitutes 
error on the part of the Board to fail to ensure compliance.  
Stegall v. West, 11 Vet. App. 168, 271 (1998).  A remand is 
necessary in order to ensure compliance with the prior remand 
order. 


Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should return the claims file 
to the examiner who performed the 2009 VA 
examination for an addendum opinion.  The 
examiner should review the claims file and 
the examination report and provide opinions 
regarding the following:

   a)  Does the Veteran currently have 
atherosclerosis?

b)  Was atherosclerosis present during 
service?  Please provide a rationale for 
the opinion.

c) Is any current atherosclerosis at least 
as likely as not (50 percent or greater 
likelihood) related to service?  Please 
provide a rationale for the opinion.

2.  In the event that the examiner who 
performed the 2009 VA examination is not 
available to complete an addendum opinion, 
the Veteran should be scheduled for a new VA 
examination by an appropriate physician 
qualified to provide an opinion regarding the 
etiology of the claimed condition of 
atherosclerosis.  The claims file should be 
provided for the examiner's review in 
conjunction with the examination and the 
examiner should indicate that such a review 
was conducted.  The examiner should review 
the claims file and the examination report 
and provide opinions regarding the following:

   a)  Does the Veteran currently have 
atherosclerosis?

b)  Was atherosclerosis present during 
service?  Please provide a rationale for 
the opinion.

c) Is any current atherosclerosis at least 
as likely as not (50 percent or greater 
likelihood) related to service?  Please 
provide a rationale for the opinion.
 
4.  Following the completion of the requested 
actions, the RO should readjudicate the claim 
for service connection for atherosclerosis.  
If the claim remains denied, the RO should 
provide the Veteran and her representative a 
supplemental statement of the case (SSOC) and 
afford them an opportunity to respond.  The 
claim should then be returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


